CORRECTED DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 08/27/2020.  Claims 1-20 and newly added claims 21-26 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/27/2020, with respect to claims 1 and 14 have been fully considered and are persuasive. Specifically the applicant amended the claims to include the limitation that the control module sent a second instruction to a second projector, so that two pictograms are displayed on opposite sides of the vehicle. The rejections of claims 1-20 are hereby withdrawn.
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1;specifically, the prior art fails to teach or suggest  Device for luminously signaling a change of lane for a motor vehicle “wherein the control module: sends a first instruction to a first emitting and projecting element located on a first side of the motor vehicle to project a first pictogram onto the road on the first side: and sends a second instruction to a second emitting and projecting element located on a second side of the motor vehicle different from the first side to project a second 
Regarding claims 2-13 and 15-20, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 14, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 14;specifically, the prior art fails to teach or suggest  Method for luminously signaling a change of lane of a vehicle “wherein sending a first instruction to a first emitting and projecting element located on a first side of the vehicle to project a first pictogram onto the road on the first side, and sending a second instruction to a second emitting and projecting element located on a second side different from the first side to project a second first pictogram onto the road on the second side at the same time the first pictogram is projected onto the road” in combination with other features of the present claimed invention.
Regarding claims 25-26, these claims are allowable for the reasons given for claim 14 and because of their dependency status on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in the 892 provided with this office action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/TRACIE Y GREEN/Primary Examiner, Art Unit 2879